Benedict D. Dineen, J.
The present proceeding was instituted on February 1, 1949 and the determination to be reviewed was published in the City Record on August 8, 1947. The subject of review concerns the final key answers given by the respondents to Questions 19 and 27 of the promotion examination from patrolman to sergeant in the Police Department of the City of New York.
Section 1286 of the Civil Practice Act states: “ a proceeding under this article to review a determination or to compel performance of a duty specifically enjoined by law, must be instituted * * * within four months after the determination to be reviewed becomes final and binding ”.
The determination with reference to the final key answers to Questions 19 and 27 became effective on August 8, 1947. This determination was final and binding upon petitioners. It is apparent, therefore, that such proceeding was not instituted within the prescribed period of time. Since petitioners are barred from maintaining this proceeding, it is not necessary to pass upon any of the other questions raised.
Motion to amend title is granted. The petition is dismissed.